Citation Nr: 1206813	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-25 978	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder (diagnosed as tendonitis).

2.  Entitlement to service connection for a bilateral hand disorder (diagnosed as bilateral carpal tunnel syndrome).

3.  Entitlement to service connection for a skin disorder (diagnosed as urticaria).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service in the United States Navy from July 1998 to June 2006, including service in Afghanistan.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied the appellant's claims of entitlement to service connection for a left shoulder disorder, bilateral hand numbness and a skin disorder.

The appellant requested a Travel Board hearing in the VA Form 9 she submitted to the RO in June 2010; the RO never scheduled any such hearing.  Therefore, the Board remanded the case, in September 2010, so that a Travel Board hearing could be scheduled.  As reflected by a VA Form 21-0820 dated in January 2011, the RO contacted the appellant to ascertain her wishes about a Travel Board hearing; she indicated that she did not want a Board hearing and asked that her claims file be sent to the Board for a decision on her appeal.  Her request for a Board hearing is therefore considered withdrawn.  As there is no outstanding hearing request, the Board will proceed with consideration of the issues on appeal.

The appellant submitted additional evidence directly to the Board in January 2011; a waiver pursuant to 38 C.F.R. § 20.1304 was also submitted.  In addition, the appellant's representative also waived RO jurisdiction in the informal hearing presentation submitted in February 2011.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  Therefore, a remand to have the RO initially consider this evidence is unnecessary and the case is ready for appellate review.

The issue of entitlement to service connection for vasomotor rhinitis has been raised by the record, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether her currently diagnosed left shoulder tendonitis is related to her active service.

2.  The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether her currently diagnosed bilateral (right and left) carpal tunnel syndrome (CTS) is related to her active service.

3.  The appellant was treated prior to service for contact dermatitis of unknown etiology.

4.  While she was on active duty, the appellant reported having had atopic dermatitis or eczema and she was treated on one occasion for likely contact dermatitis, but there are no clinical findings relating to any chronic skin disorder in the service medical records.

5.  Post-service medical treatment records and VA medical examination reports do not include any signs of, findings of, diagnosis of, or treatment for, any skin disorder.

6.  No chronic skin disorder was shown during service, or within a year following discharge from service, and the preponderance of the evidence demonstrates that the appellant does not have any chronic skin disorder that was caused by any incident of her active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for left shoulder tendonitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral carpal tunnel syndrome.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  No skin disorder has been shown to be incurred in or aggravated by the appellant's active duty service, nor may any such disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1116, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided notice regarding the left shoulder and bilateral CTS service connection claims in correspondence dated in May 2007.  The Board is granting in full the benefits sought on appeal (service connection) in relation to the left shoulder and CTS claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in connection with the left shoulder claim or the bilateral CTS claim, such error was harmless and will not be further discussed.  Turning to the remaining service connection claim, notice pertaining to the skin disorder claim was provided in a May 2007 letter, prior to the January 2008 rating decision.  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claims, and as such, that she had a meaningful opportunity to participate in the adjudication of her claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, Tri-Care and VA medical records have been associated with the claims file.  The RO arranged for VA medical examinations in September 2007, and November 2009.  Taken together, those examinations are adequate for adjudication purposes as, in each case, the examiner obtained a reported history from the Veteran and conducted a thorough physical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant was advised of the opinions and had the opportunity to respond.  She has not identified any other available pertinent evidence that remains outstanding.  

The appellant's representative has argued that a decision on the appellant's skin claim must be deferred for an examination scheduled for when she has an outbreak as per the Court's holding in Ardison v. Brown, 6 Vet. App. 405 (1994).  However, the Board notes that the Ardison case involved a claim for an increased rating for an already service-connected skin disability and that Veteran's claimed skin disability has never been identified as a chronic disability with active and inactive periods.  In addition, there is no evidence other than the appellant's statements that she has such outbreaks.  These lay statements are insufficient to trigger VA's duty to provide an examination; VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  

Thus, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that she wanted the RO to obtain for her that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.  The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide.  

Thus, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  Accordingly, the Board will address the merits of the claims.

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Furthermore, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain and rashes are the sorts of conditions that are observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A.  Left shoulder  and bilateral CTS claims

The appellant contends that she currently suffers from a left shoulder disorder that is etiologically related to her active service.  She has stated that she injured her shoulder in January 2006, and that she still has pain and limited motion in her left shoulder.  She also contends that she has a condition that affects her hands and wrists on a daily basis with such symptoms as numbness and tingling and avers that this condition is etiologically related to her naval service.

The appellant underwent a service entrance examination in June 1998.  No left shoulder condition was noted and no pathology relating to the appellant's hands or wrists was noted.  In September 2003, the appellant was in receipt of physical therapy for complaints of right neck and trapezius pain times two months.  She also complained of periodic right and left hand tingling.  A December 2003 report of medical examination indicates that the appellant's upper extremities were clinically normal and that she was neurologically normal.  In January 2005, the appellant sought treatment for complaints of lower neck pain and reported that her left hand would go numb at times and that her right hand would tingle at times.  In March 2005, the appellant sought treatment for complaints of left shoulder pain after lifting boxes of paper earlier in the day.  She was noted to have no pervious history of trauma to the shoulder.  The appellant said that the shoulder pain was aggravated by movement and that it was located on the anterior of the left shoulder.  On physical examination, the appellant exhibited decreased range of motion with abduction, internal rotation and external rotation of the left shoulder.  The clinical assessment was probable left shoulder strain.  A 2006 Post-Deployment Health Assessment record indicates that the appellant reported experiencing tingling and numbness in her hands, as well as swollen and stiff painful joints, both during her deployment and currently.  She stated that she was taking various medications, including Celebrex.  She reported having a painful shoulder, elbow or wrist and numbness and tingling.  She stated that she had experienced repeated numbness, tingling and loss of use in her joints (hands/fingers) since January 2006.  A June 6, 2006 report of medical assessment indicates that the appellant reported getting treatment for carpal tunnel which she said hurts for prolonged typing.  The section for health care provider comments includes notations of left shoulder pain on physical examination and that the appellant was taking Celebrex "for CTS."  The appellant was counseled to follow up with VA for disability determination.  On a DD Form 2807-1 dated June 23, 2006, the appellant complained of sleeping trouble secondary to left shoulder pain.  

Review of the appellant's post-service medical records reveals that she was seen at Tri-Care in August 2006, where she was diagnosed with arthralgias in multiple sites and then referred to a private physician for bilateral hand weakness in September 2006.  She reported that she had noticed an atraumatic and gradual onset of bilateral wrist and finger cramping a couple of years prior; she reported painful range of motion.  On physical examination, she exhibited 4/5 motor strength.  There was no electrodiagnostic evidence of median neuropathy or ulnar neuropathy.  The physician rendered diagnoses of bilateral hand tingling and polyarthralgias.  The appellant was diagnosed with primary fibromyalgia syndrome and tendonitis of the left shoulder in August 2007, after physical examination revealed a tender and tense left trapezius muscle which was quite tender at the occipital insertion point.  

The appellant underwent a VA medical examination in September 2007; she reported being diagnosed with tendonitis and stated that the condition had existed since May 2005.  The appellant also reported having bilateral hand numbness since 2002, and said she experienced numbness, tingling and weakness in her wrists, hands and fingers as well as constant pain.  On physical examination, the appellant exhibited a normal range of motion for the wrists and left shoulder.  The peripheral nerve examination was normal.  Motor function and sensory function were within normal limits in the upper extremities.  The examiner concluded that there was no diagnosis for the left shoulder or the hands because there was no pathology present.

Review of the appellant's VA medical treatment records reveals that she complained of tingling and numbness in her arms and fingers in October 2008.  She also complained of bilateral shoulder pain and wrist/hand pain.  A May 2009 ER department note indicates that the appellant complained of migrating muscle pains and she gave a history of cyclical and similar symptoms times four years.  On physical examination, there was tenderness to palpation of the scapular areas and the trapezius muscle was tight bilaterally.  There was a decreased range of motion in each arm.  The clinical assessment was migrating musculoskeletal pain.  An April 2010 ER department note indicates that the appellant complained of hand and shoulder pain and that she reported experiencing migratory arthralgias since 2005.  On physical examination, there was erythema, warmth and swelling of the left hand.  The left shoulder was very tender to palpation and the trapezius muscle was in spasm and painful to compression.  The clinical assessment was migratory inflammatory polyarthritis.

The appellant most recently underwent a VA medical examination in November 2009; she complained of bilateral CTS that had been present for six years.  She reported eight attacks in the prior year.  The appellant said that her left shoulder problems had existed since 2006, and she complained of weakness, stiffness, swelling, heat, redness, tenderness and pain.  On physical examination, there was weakness and guarding of movement in the left shoulder, as well as a decreased range of motion with pain.  Radiographic examination of the left shoulder was within normal limits.  The examiner rendered a diagnosis of left shoulder tendonitis.  The examiner also rendered a diagnosis for the bilateral hand numbness and tingling of bilateral CTS, in remission.

The evidence of record also includes lay statements from two persons who served with the appellant in Afghanistan.  These statements indicate that the appellant complained of pain in her shoulders, wrists and hands.  She was described as having quite a bit of pain and swelling some days.  The appellant's husband stated that the problems with her shoulders and wrists that were noticeable during her Afghan deployment seemed to have gotten worse since her separation from service.

As previously noted, for the showing of chronic disease in service there are required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b).  Furthermore, in McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."

The Board notes that the appellant was seen in service on several occasions for complaints relating to left shoulder pain and bilateral hand and wrist tingling and numbness.  She was prescribed medication to treat CTS.  Within a few weeks after her discharge from service, she was shown to still have complaints of bilateral hand pains and she was treated for muscle and joint pain in the ensuing months.  There were also clinical findings of left trapezius muscle tenderness, decreased upper extremity motor strength and polyarthralgias within months of service separation.  The evidence of record reveals that the appellant was diagnosed with a left shoulder strain in service in March 2005, and she was diagnosed with left shoulder tendonitis in August 2007, and November 2009.  The appellant was also diagnosed with, and treated for, bilateral CTS in service and she was diagnosed with bilateral CTS on VA examination in November 2009.

Thus, the Board finds that the medical evidence of record demonstrates a combination of manifestations sufficient to identify the left shoulder tendonitis and bilateral CTS and sufficient observation to establish chronicity going back to at least 2005.  In addition, continuity of left shoulder and bilateral CTS symptomatology and medical treatment has also been demonstrated from almost immediately after service separation until and following the submission of the appellant's claim for service connection.  McClain, 21 Vet. App. at 319.  

Although it is possible that the appellant's chronic left shoulder tendonitis and bilateral wrist/hand pathology are due to some post-service occurrence(s), since there is some competent medical evidence of record on both sides of the question of whether the tendonitis or the CTS are etiologically related to some aspect of the appellant's active service, and resolving reasonable doubt in favor of the appellant, the Board finds that it is as likely as not that the appellant's left shoulder tendonitis and bilateral CTS are chronic and have existed continually since service.  With application of the benefit of the doubt, service connection is therefore warranted for left shoulder tendonitis and bilateral CTS.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In summary, based on the totality of the evidence of record, the Board finds that evidence for and against each one of the appellant's two service connection claims is at least in approximate balance on the question of whether the appellant's claimed conditions are related to the in-service clinical findings and diagnoses, including left shoulder tendonitis and bilateral CTS.  In other words, the Board finds that full consideration of the material evidence of record presents a reasonable doubt that the Veteran's pathology diagnosed as left shoulder tendonitis and bilateral CTS is causally related to her active service.  The Board will resolve that doubt in the Veteran's favor and grant service connection for left shoulder tendonitis and bilateral carpal tunnel syndrome.

B.  Skin disorder claim

The appellant is seeking an award of service connection for a chronic skin condition diagnosed as urticaria which she claims had its onset while she was on active duty.  The appellant avers that she has a rash that breaks out once or twice a month and that this rash started when she was in Iraq.  She maintains that the skin problem has continued since then.

Review of the appellant's pre-service medical records reveals that she was seen (as a military dependent) for a complaint of a rash over her chest and back in October 1991; the onset was reported to be one week prior.  On physical examination, there was pruritus.  The clinical assessment was dermatitis of unknown etiology.  

Review of the appellant's service medical records reveals that she underwent a service entrance examination in June 1998.  No skin disorder or condition was noted.  The appellant sought treatment for a complaint of a rash on both legs times one day in March 2000.  The clinical assessment was likely contact dermatitis.  The appellant was evaluated for vaccine-related risk factors in February 2003, and she reported having a skin condition such as atopic dermatitis or eczema.  The examiner's notes indicate that the appellant had a recurring eczema that was not active and that she did not have an active rash.  The appellant was deployed to Rota, Spain from March 2003 to July 2003; a post-deployment health assessment indicates that she reported having a current skin disease or rash.  She underwent a medical examination in December 2003, and her skin was evaluated as clinically normal at that time.  The appellant was subsequently deployed to Afghanistan.  A Post-Deployment Health Assessment report does not include any mention of skin problems.  The appellant underwent a service separation examination in June 2006; she did not report any skin conditions and none were noted on physical examination.

Review of the appellant's post-service medical records indicates that she received treatment from Tri-Care providers between August 2006 and November 2006; the associated records do not reflect any complaints of, or treatment for, any skin problem.  The appellant was also treated at Whidbey Community Physicians and an August 2007 problem list from there does not include any skin disorder.  

The appellant underwent a VA medical examination in September 2007; she reported being diagnosed with hives and stated that the condition had existed since 2004.  The appellant also reported that the symptoms occurred intermittently, as often as six times per year and lasting one week.  She said that the areas affected were her hands and areas exposed to the sun, but not her face, neck or head.  On physical examination, there were no signs of skin disease present.  The examiner rendered a diagnosis of urticaria and noted episodes of hives subjectively but with an objectively normal examination.  

Review of the appellant's VA medical treatment records dated between September 2008 and April 2010, reveals that the appellant complained of a skin condition to a social worker in October 2008.  In August 2009, the appellant was afforded a rheumatology consultation.  On physical examination, there were no rashes on her skin.  There was no evidence of psoriasis.  

The appellant underwent a VA medical examination in November 2009; she said that her skin condition had existed since 2006, and that it occurred on her hands, arms and legs.  The appellant reported that it was intermittently occurring as often as every two months; she said that she had had six attacks in the past year.  The appellant stated that she had not received any treatment during the previous twelve months.  On physical examination, there were no signs of any skin disease.  The examiner concluded that there was no diagnosis of urticaria because there was no pathology on which to base a diagnosis.

As previously noted, to establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); see McClain, 21 Vet. App. at 319.

The appellant was treated in service on one occasion for a skin condition that was clinically assessed as likely contact dermatitis.  After she was seen in March 2000, and although she reported having skin problems in subsequent years, the appellant was not treated for any skin condition for the rest of her time in service until she was discharged in June 2006.  In addition, there is no evidence of record that the appellant was clinically noted to have any chronic skin condition after service.  Furthermore, there is no competent medical opinion that etiologically links any current skin pathology to any aspect of the appellant's active military duty.  In fact, it is unclear that the appellant even has any chronic skin disorder.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Because the totality of the medical and nonmedical evidence of record shows that the appellant's claimed skin disorder cannot be said to be related to service by way of direct incurrence or by manifestation within the presumptive period, the Board concludes that the claim for entitlement to service connection for any such skin disorder must be denied.  Thus, the evidence of record is not in equipoise on the question of whether the appellant's claimed skin condition should be service connected.

The Board has considered the appellant's written statements submitted in support of her argument that she has a skin disorder as a result of her service.  To the extent that her statements represent evidence of continuity of symptomatology, without more, the appellant's statements are not competent evidence of a diagnosis of said skin disorder, nor do they establish a nexus between a medical condition and her military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The appellant has presented her own statements regarding the proper diagnosis of her skin condition and she has also presented her own statements about the development of her claimed skin pathology as being etiologically related to her military service.  However, the record does not show that she is a medical professional, with the training and expertise to provide clinical findings regarding the existence of skin disease, or its etiologic relationship to her service.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331.  However, dermatologic disease requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Consequently, the appellant's statements do not constitute competent medical evidence for the purposes of showing the existence of a diagnosis or a nexus between the claimed disorder and any incident of his service.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the etiology of any claimed pathology because she is not qualified to offer such opinions. 

In addition, the Veteran has been somewhat inconsistent in her history of the claimed condition.  The service medical records reflect one instance in which the appellant was noted to have likely contact dermatitis.  The appellant has reported onset dates of 2004, and 2006.  She has also stated that the skin problem started when she was in Iraq, but she never served in Iraq.  The appellant reports continuity of symptoms since service but post-service Tri-Care and VA medical records indicate no such continuity.  Such inconsistency undermines the veracity of her statements.  Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

The Board finds the appellant's statements to be facially implausible, biased and inconsistent with other evidence of record.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Accordingly, the Board finds the appellant's statements asserting continuity of symptomatology since service lack credibility and those statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a skin disorder.  As such, the evidence is insufficient to support a grant of service connection for any skin disorder.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's skin disorder claim, and thus the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

ORDER

Service connection for left shoulder tendonitis and bilateral CTS is granted.

Service connection for a skin disorder is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


